DETAILED ACTION
I. ACKNOWLEDGEMENTS
The current application, 17/399112 ("the instant application"), was filed August 11, 2021.  For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
The instant application is a continuing reissue of US Application 16/393008, which is a reissue application of U.S. Patent No. 9,633,234 (“the ‘234 Patent”). The ‘234 Patent was filed as application 15/044925 (“the ‘925 application”), on February 16, 2016 and is entitled SYSTEM AND METHOD FOR A SECURE DISPLAY MODULE.   
	The Examiner further notes that a litigation search revealed that no litigation was pending involving the ‘234 patent.  Also based upon the Examiner's independent review of the ‘234 patent itself and the prosecution history, the Examiner cannot locate any previous or additional reexaminations, supplemental examinations, certificates of correction, or other ongoing proceedings involving the ‘234 patent before the Office. 

II. CLAIM STATUS
The ‘234 Patent issued with claims 1-8 (“Patented Claim”).  The preliminary amendment filed with this application amends claims 1-5 and 8 and adds claim 9.  As of the date of this Office Action, the status of the claims is:
a. Claims 1-9 are pending (“Pending Claims”).
b. As a result of this office action, claims 1-9 are examined on the merits below.


III. AMENDMENT OF 8/11/2021
The Preliminary Amendment of August 11, 2021 has been entered and considered.   

IV PRIORITY AND CONTINUING DATA
	Based upon a review of the instant application and ‘234 Patent, the Examiner finds that the current application is claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) as a continuing reissue of US Application 16/393008, filed April 24, 2019, which is a reissue of the ‘234 patent.  The ‘234 patent is a continuation of US Application 14/178174, filed 2/11/2014.  In addition, the ‘234 patent claims the benefit of provisional application 61/764584 filed 2/14/12013. Also, based upon a review of the ‘234 Patent itself, the Examiner finds that the ‘234 Patent is not claiming foreign priority under 35 USC § 119(a).  The provisional application fully supports the claim invention.  As such, the effective filing date of the current claims is February 14, 2013. Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions of  35 USC 112, 102, and 103 do not apply. Instead, the earlier ‘First to Invent’ provisions apply.

V. DUTY OF DISCLOSURE
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,633,234 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

VI. REISSUE DECLARATION
The reissue oath/declaration filed with this application is approved. 
	Intent to broaden within 2 years was clearly established in the parent application, 16/393008.

VII. SPECIFICATION OBJECTIONS
The specification is objected to because it does not contain the proper notice for multiple reissue applications. 37 CFR 1.177(a). When more than one reissue if filed on a patent, the specification should state, for example:
 ”Notice: More than one reissue application has been filed for the reissue of Patent No. 9,999,999. The reissue applications are application numbers 09/999,994 (the present application), 09/999,995, and 09/999,998, all of which are divisional reissues of Patent No. 9,999,999.” See MPEP 1451. Applicant should revise the specification.

VIII. REJECTIONS UNDER 35 USC 251
Claims 1-8 are rejected under 35 USC 251 because the reissue application is not correcting an error in the original patent, because original claim 1-8 are superseded by the reissuance of claim 1-8 in application 16/393008.  See MPEP 1451 I and II.  Once the previous reissue, 16/393008 issued, claim 1 of the patent no longer exists.  Applicant should amend the claims to cancel claims 1-8 and start the new claims at claim 9.


IX. REJECTIONS UNDER 35 USC 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 states that the cryptographic engine generates an encrypted PIB based on the PIN digits. At column 2, lines 35-40, the ‘234 patent states that the display module generates the encrypted PIN.  There is no discussion of which portion of the display module, specifically the   cryptographic engine, generates the PIN.  Hence, the limtiation lacks an adequate written description.  


Claims 1-8 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-8 present one scope in RE48707 and another scope in the current application.  As such, the scope of the claim is indeterminable.  See MPEP 1451 I.  

X. DOUBLE PATENTING 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. RE48707.
Current claim 1 is the same as the previous claims, except that current claim 1 states that the cryptographic engine generates the encrypted PIN, while the previous claims state that the display module generates the encrypted PIN.  However, since the cryptographic engine is part of the display module responsible for encryption, it would have been obvious to have the cryptographic engine of the previous invention encrypt the PIN. 
Claims 5-9 are merely differently worded versions of the previous claims, and are covered by the previous claims.  

XI. ART REJECTION 

Claims 1-3 and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris US Patent 9,224,272 in view of Schentrup et al US PG PUB 2012/0102564, Applicant’s admitted prior art (APA), Gross US PG PUB 2012/0104090 and Lo US PG PUB 2014/0164782.

Lo appears to be commonly owned with the current application, but had a different 
Inventive entity.  As such, Lo is available for use in a 103 rejection under 35 USC 102(e). 
However, if Applicant were to certify that at the time of filing of the ‘234 patent, Lo was 
commonly owned or subject to an obligation to be commonly assigned, as per 35 USC 103(c)(1), Lo would be eliminated as a reference.  See MPEP 2146.  


	As to claim 1, Morris teaches a system for providing a display at a client terminal 1, which can be a mobile device (see column 4, lines 54+).  The system also includes a host, a security server 3, which has a controller of some kind to control its operation.  The security server sends image data 8 to the client device, see for example, column 7, lines 30+).  The image data is a randomized keypad that is then displayed on the display of the client device (see column 5, line 54 – column 6, line 19).  In addition, all communications between the security server 3 and the client device 1 are encrypted (see column 9, lines 31-34).  Hence, the image data is encrypted and decrypted at the client device.  Morris does not show the internal structure of the client device, and therefore it does not show a control interface or a cryptographic engine to decrypt the image data.  However, Schentrup teaches that it is known in a mobile device that receives encrypted information to have an interface 140 connected to a controller 105, hence a control interface, and an encryption engine that can be used to decrypt incoming data (see paragraph [0011]).  As such, it would have been obvious to modify Morris to use a control interface and encryption engine, like that of Schentrup, as it is the use of known structure for performing the functions described in Morris.  Since both references are mobile devices, the results would be predictable.  The combination of Morris and Schentrup does not teach the display driver or the driver element array.  However, in figure 1 and the associated discussion, the ‘234 patent teaches a display device having the recited structure, i.e. a display driver and the display being an array of elements (see column 2, lines 66+).  Hence, it would have been obvious to the display structure taught by APA, as it is merely the use of a well-known structure in the art.  Finally, Morris has the user enter the PIN on the randomized number grid.  It does not have a separate pin pad for entering positional information.  Gross shows an alternate version of a randomized grid on a display for entering a PIN, where a randomized grid 4 is displayed and positional information corresponding to the grid is entered on the keypad 5 (see paragraph [0029]).  This type of arrangement increases security, as the numbers pressed are meaningless, only the position of the keypad pressed is important.  As such, it would have been obvious to modify the combination to use such a randomized grid and separate pin pad, to increase overall security.   Hence, it would have been obvious to modify the combination to include the display structure of the prior art, as it is merely the use of a known display structure for its intended purpose.  Accordingly, in the device of the combination, the security server 3 sends encrypted image data 8 to the control interface of the combination, where it is decrypted by a decryption engine, sent to a display driver, and displayed, where the data that is displayed is a randomized number grid.  The combination does not send the decrypted PIN back to the PIN PAD.  However, Lo teaches exactly this in paragraph [0022].  As such, it would have been obvious to modify the combination to send the PIN to the PIN PAD, as it is merely the selection of a known processing technique in the art.   
As to claims 2 and 3, APA teaches that the status of a display element is stored in a display memory or in the status itself. 
Claims 5-7 are rejected for the reasons given in the rejection to claims 1-3 above, noting that the combination also teaches the method.  
Claims 4 and 8, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris in view of Schentrup et al, Applicant’s admitted prior art (APA), Gross and Lo, as applied to claims 1-3 and 5-7 above, further in view of Van Krogh US PG PUB 2008/0168544.

As to claims 4 and 8, the combination does not specifically state that the cryptographic engine uses a key for data encryption.  However, in paragraph [0052], van Krogh teaches that it is well known to use keys to encrypt data in an engine.  As such, it would have been obvious to modify the combination to use a key to encrypt the data, as it is merely the substitution of one known encryption technique for another. 

Claims 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris in view of Schentrup, Gross, and Lo 2014/0164782.

As to claim 9, Morris teaches a system for providing a display at a client terminal 1, which can be a mobile device (see column 4, lines 54+).  The system also includes a host, a security server 3, which has a controller of some kind to control its operation.   The security server sends image data 8 to the client device, see for example, column 7, lines 30+).  The image data is a randomized keypad that is then displayed on the display of the client device (see column 5, line 54 – column 6, line 19).  In addition, all communications between the security server 3 and the client device 1 are encrypted (see column 9, lines 31-34).  Hence, the image data is encrypted and decrypted at the client device.  Morris does not show the internal structure of the client device, and therefore it does not show a control interface or a cryptographic engine to decrypt the image data.  However, Schentrup teaches that it is known in a mobile device that receives encrypted information to have an interface 140 connected to a controller 105, hence a control interface, and an encryption engine that can be used to decrypt incoming data (see paragraph [0011]).  As such, it would have been obvious to modify Morris to use a control interface and encryption engine, like that of Schentrup, as it is the use of known structure for performing the functions described in Morris.  Since both references are mobile devices, the results would be predictable.  Morris has the user enter the PIN on the randomized number grid.  It does not have a separate pin pad for entering positional information.  Gross shows an alternate version of a randomized grid on a display for entering a PIN, where a randomized grid 4 is displayed and positional information corresponding to the grid is entered on the keypad 5 (see paragraph [0029]).  This type of arrangement increases security, as the numbers pressed are meaningless, only the position of the keypad pressed is important.  As such, it would have been obvious to modify the combination to use such a randomized grid and separate pin pad, to increase overall security.  Hence, it would have been obvious to modify the combination to include the display structure of the prior art, as it is merely the use of a known display structure for its intended purpose.  Accordingly, in the device of the combination, the security server 3 sends encrypted image data 8 to the control interface of the combination, where it is decrypted by a decryption engine, sent to a display driver, and displayed, where the data that is displayed is a randomized number grid.  The combination does not send the decrypted PIN back to the PIN PAD.  However, Lo teaches exactly this in paragraph [0022].  As such, it would have been obvious to modify the combination to send the PIN to the PIN PAD, as it is merely the selection of a known processing technique in the art.   

XII. CLAIM CONSTURCTION
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Cryptographic engine in claims 1, 5, and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

XIII. PRIOR ART
Jalili US Patent 6,209,104 transmit data to a mobile device to display a randomized pin pad on the display, but it does not transmit the encrypted PIN to the pin pad. 
Morris US Patent 9,224,272 also shows a randomized keypad, but does not transmit the encrypted PIN to the pin pad, as claimed,  
Gross US PG PUB 2012/0104090 shows a randomized grid on a display for entering a PIN, where a randomized grid 4 is displayed and positional information corresponding to the grid is entered on the keypad 5 (see paragraph [0029]).  Gross does not teach sending the PIN to the pin pad, as claimed.  
XIV. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-
4731. The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT L NASSER/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                  
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992